Citation Nr: 1726151	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  17-02 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 10 percent for a service-connected left elbow disability.

2.  Entitlement to an effective date prior to January 31, 2012, for the grant of service connection for degenerative joint disease of the left elbow.  

3.  Entitlement to service connection for degenerative arthritis of the left knee.

4.  Entitlement to service connection for degenerative arthritis of the left shoulder.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to December 1951, and from June 1954 to June 1956.  

This matter is before the Board of Veterans Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.   

The Veteran testified before a Decision Review Officer in Roanoke, Virginia in October 2016.  A copy of the hearing transcript has been associated with the electronic claims file.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's left elbow disability was productive of a 10 percent rating, with normal flexion at 145 degrees, normal extension at 0 degrees, normal supination at 85 degrees, normal pronation at 80 degrees, normal internal rotation at 90 degrees, and normal external rotation at 90 degrees, with some painful motion.

2.  The Veteran's claim for service connection for a left elbow disability was received by the RO on January 31, 2012.

3.  The Veteran's degenerative arthritis of the left knee is not causally or etiologically related to service, and did not manifest within one year of the Veteran's discharge from service.

4.  The Veteran's degenerative arthritis of the left shoulder is not causally or etiologically related to service, and did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a service-connected degenerative joint disorder of the left elbow have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 5206 (2016).

2.  The criteria for an effective date prior to January 31, 2012 for the grant of service connection for a left elbow disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

3.  Degenerative arthritis of the left knee was not incurred in or aggravated by service, and such incurrence may not be presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  Degenerative arthritis of the left shoulder was not incurred in or aggravated by service, and such incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by a July 2013 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In addition, VCAA only requires that the Secretary provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Generic notice provided in the rating decisions and statements of the case (SOC) has already provided the claimant with the notice of the law applicable to the specific claims on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), private treatment records, VA treatment records, lay statements, and the report of a November 2013 VA examination have been associated with the claims file.  The Veteran was scheduled for a Correia compliant VA examination to include addressing pain on both active and passive motion, and on weight bearing and non-weight bearing circumstances.  A November 2016 document indicates the Veteran was unable to report for a scheduled VA examination due to health problems.  An April 2017 letter indicates the Veteran was unable attend a scheduled hearing in May 2017 citing medical reasons and orders from his doctor.  Consequently, the Board must evaluate the Veteran's disabilities based on the evidence of record.  Therefore, the Board finds the November 2013 VA examination report, the STRs, and the October 2016 hearing testimony to be a thorough, complete, and sufficient basis upon which to reach a decision on the Veteran's claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise). 
Finally, to the extent that there have been any other procedural errors or omissions in this appeal, neither the Veteran nor his representative have argued them before the Board.  Accordingly, the Board need address any such argument.  Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

II.  Law and Regulations

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315 - 16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for arthritis may also be established on the basis of the presumption that the disease manifesting itself within a year after service must have had its onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.

For certain chronic diseases, to include arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303 (b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309 (a).  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Degenerative joint disease (DJD) i.e., arthritis, qualifies as one of these listed conditions.  DJD is subject to presumptive service connection and can be proven alternatively by showing continuous symptomatology since service.  DJD, incidentally, must be objectively confirmed by X-ray.  Consequently, even if the Veteran were to make the subjective lay assertion that he had it within a year of the conclusion of his service, this alone would not be sufficient to establish this as fact.  38 C.F.R. § 4.71(a), Diagnostic Code (DC) 5206.  Painful motion of a joint is recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The question of whether medical, versus lay, evidence is needed to support a claim is entirely dependent on the type of condition being claimed, so is made on a case by case basis.  See Kahana v. Shinsela, 24 Vet. App. 428 (2011).  

Even once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) and
Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("[Competency] is a legal concept determining whether testimony may be heard and considered by the trier of fact while [credibility] is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 - 37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459   (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In general, evaluation of a service-connected disability involving a joint requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202.

Limitation of flexion of the dominant forearm is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5206.  Flexion limited to 110 degrees is rated at 0 percent.  Flexion limited to 100 degrees is rated at 10 percent.  Flexion limited to 90 degrees is rated at 20 percent.  Flexion limited to 70 degrees is rated at 30 percent. Flexion limited to 55 degrees is rated at 40 percent.  Flexion limited to 45 degrees is rated at 50 percent.  Id.  

Generally, the effective date for an award of service connection and disability compensation, based on an original claim, is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1 (p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits." It must "identify the benefit sought."  38 C.F.R. § 3.155 (a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).
In cases involving the assignment of an initial rating following the award of service connection, VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999). The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

III.  History

In the April 2014 Notice of Disagreement (NOD), the Veteran contends the initial November 2013 rating decision is incorrect due to the injury, pain, and suffering sustained during his service.  Specifically, he seeks a 20 percent initial rating for his service-connected left elbow disability.  He contends the 20 percent evaluation for the left elbow should have an earlier effective date of the date of his discharge in June 1956.  The Veteran reports he filed a claim in June 1956 to the RO in Newark, New Jersey.  The Veteran has not provided additional evidence to support this contention and testified at the October 2016 hearing that he did not follow up as instructed upon discharge.  The Veteran also seeks service connection with at least a 10 percent evaluation for left knee and left shoulder conditions.

Service treatment records indicated the Veteran was in an automobile accident in September 1954, resulting in injury to his left elbow.  He was taken to a private facility.  Service treatment records from September and October 1954 indicate the Veteran received a cast and anesthesia.  The elbow was noted as dislocated and not fractured, as confirmed by x-ray testing in September 1954.  An October 1954 report indicated that x-rays revealed the left elbow had some calcifications in the soft tissues.  The Veteran was receiving physical therapy.  In April 1956, there are indications of a dislocated left elbow still causing pain on heavy lifting.

May 2006 private treatment records from Southside Community Hospital indicated that the Veteran had mild degenerative changes involving the bilateral knees with mild tricompartmental joint space narrowing as well as small osteophytes.  The radiologist reported the X-Rays indicated that there is a suggestion of mild chondrocalcinosis as well as small suprapatellar knee effusions.  

The claims file indicates the Veteran filed an informal claim for benefits via VA Form 21-0820, Report of General Information, received on January 31, 2012.  The Veteran submitted a complete formal claim for benefits via VA Form 21-526, Veteran's Application for Compensation and/or Pension, which was received on February 13, 2012, within a year of his informal claim.  

The Veteran's left elbow was examined at a November 2013 VA Examination at the Richmond VA Medical Center (VAMC).  At the examination, the Veteran provided a detailed history of the onset and course of his left elbow condition.  The Veteran stated he had been told he had a minor disability of less than 10 percent of his left elbow following discharge from active duty.  The Veteran reported that he went to the VAMC in Newark, New Jersey.  He stated that he took x-rays and received medication.  He contends he was treated for five to six years there, and then was seen by a local doctor and given medication.  The Veteran reported that in 1963 he developed bleeding ulcers and had to stop taking the pain medication for his elbow and shoulder.  The VA examiner stated the Veteran's reported medical history was vague from this point onward.

At the November 2013 examination, the Veteran's range of motion was tested.  His flexion was normal at 145 degrees, extension was normal at 0 degrees, supination was normal at 85 degrees, pronation was normal at 80 degrees, internal rotation was normal at 90 degrees, and external rotation was normal at 90 degrees.  No additional limitation of function or loss of motion was noted upon repetitive testing, repeated use, or during flare ups.  There was objective evidence of painful motion while performing left elbow flexion.  The Veteran's muscle strength was normal.  There was no ankylosis of the joint, and no flail joint, fracture, or impairment was noted.  The VA examiner concluded that the Veteran has a remote history of injury of his left elbow that is more likely than not contributing to his current bony changes noted upon x-ray testing, as well as his reported pain and weakness of his left arm/elbow.

X-rays from the November 2013 VA Examination revealed calcific densities adjacent to the medial epicondyle that likely represented sequelae of remote injury.  The radiologist opined that the osseous density adjacent to the lateral epicondyle may represent sequelae of prior injury or secondary ossification center.

Treatment records from the Richmond, Virginia VAMC show ongoing treatment for pain and arthritis of the left shoulder with medication, physical therapy, and heat patches.  They showed a March 2015 left shoulder diagnosis, which included symptomology of degenerative changes at the left glenohumeral and acromioclavicular joints.  The doctor also noted additional narrowing of the acromiohumeral interval that likely reflected underlying rotator cuff pathology.

The Veteran testified at an October 2016 hearing regarding progressive pain in his left elbow, knee, and shoulder.  He reported that he had not followed up to continue with his claim in 1956.  He testified that he believed he was nevertheless entitled to an increased rating for his left elbow, an earlier effective date, and a ten percent compensable rating for his left knee and left shoulder.

IV.  Analysis

A.  Merits of the Increased Rating Claim for the Left Elbow Disability

The Veteran currently has the minimum compensable rating of 10 percent because he demonstrated painful motion of the arm at the elbow.  38 CFR §4.59 allows consideration of functional loss due to painful motion to be rated to at least the minimum compensable rating for a particular joint.  The Veteran contends he is entitled to an initial compensable rating of higher than 10 percent.

At the October 2016 hearing, the Veteran testified he has arthritis in both of his elbows.  Specifically, he testified that he has pain in his elbows, and has a limited range of motion compared to his previous range of motion.  The Veteran testified that he can only pick up light objects.  The Veteran stated that his doctor told him the arthritis is due to his aging process because arthritis doesn't manifest all at one time.  
The Veteran is competent to relate what he has been told by a professional.  He is also competent to report pain in the ears.  Here, there are reports of pain in the left elbow.  The Veteran is competent to relate such facts.  See Jandreau, 492 F.3d at 1377.  

The most probative evidence is the November 2013 VA Examination.  The VA examiner reviewed the entire claims file and examined the Veteran.  At the November 2013 VA examination, the Veteran's flexion was indicated as normal at 145 degrees.  A higher rating of 20 percent is not warranted unless the evidence shows flexion is limited to 90 degrees.  Similarly, the evidence clearly shows that the Veteran has not had symptoms such as additional limitation of function or loss of motion upon repetitive testing, repeated use, or during flare ups.  In addition, the evidence demonstrates the Veteran's muscle strength was normal and there was no ankylosis.  The examiner provided detailed reasons and bases regarding the nature of the Veteran's left shoulder disability.  Accordingly an initial compensable rating in excess of 10 percent is not warranted.  Consequently, the benefit-of-the-doubt rule does not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Merits of the Earlier Effective Date Claim

With regard to the Veteran's earlier effective date claim, the appeal arises from the Veteran's disagreement with the assignment of an effective date of January 31, 2012, following the grant of service connection for his left elbow disability.

The effective date of pension or compensation benefits, if otherwise in order, will be the date of receipt of a claim or the date when entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  Here, January 31, 2012 is the earliest date in which the Veteran's claim for service connection for a left elbow disability was received.  There is little probative evidence to show that the Veteran filed a claim for this benefit prior to this date or within a year of his release from active duty service in June 1956.  Consequently, the evidence of record does not support an effective date prior to January 31, 2012 is 

The Board has also considered the Veteran's assertions that he in fact did file in 1956, and his statement at the October 2016 hearing that he elected not to follow up when he alleges his claim was denied in 1956.  The evidence of record does not support this.  Furthermore, if the Veteran did not appeal a prior decision from six decades ago, that decision denying service connection would be final.  Subsequent to his discharge, and prior to January 31, 2012, the Veteran did not submit any documentation that could be interpreted to be a claim for service connection for a left elbow condition.  Even if such a prior claim had been received, the fact remains that little probative evidence of a compensable left elbow disorder was shown at that time of discharge.  Consequently, the criteria for an effective date prior to January 31, 2012, for the grant of service connection for a service connected left elbow disability have not been met.  38 C.F.R. § 3.400.

In summary, the preponderance of the evidence is against the claim for entitlement to an effective date prior to January 31, 2012 for the grant of service connection for a left elbow disability.  Consequently, the benefit-of-the-doubt rule does not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C.  Merits of the Service Connection Claim for the Left Knee

The Veteran also testified at the October 2016 hearing regarding his degenerative arthritis of the left knee.  The Veteran stated that he slipped on ice and injured his knee when climbing hill in Germany, resulting in his original injury.  The Veteran stated that a doctor had said the arthritis had been coming on for a long time.  The Veteran stated the doctor could not opine as to the etiology or origin of the arthritis.  The Veteran reported receiving no treatment for this and did not use a brace.  He testified that it sometimes hurts.  

The Veteran has asserted that his left knee arthritis is related to his injury in service.  However, the Veteran and his representative have not shown that they are qualified through education, training, or experience to offer a nexus opinion on a complex medical condition.  Accordingly, they are not competent to offer an opinion as to its etiology and their opinion in this regard cannot be ascribed probative value. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Rather, medical evidence on this point is required.  

The Veteran is nevertheless competent to relay what he has been told by a doctor.  Here, the Veteran testified at the October 2016 hearing that his left knee arthritis had been coming on for a long time, but could not determine when it started.  This evidence does not affirmatively support the Veteran's contention that his left knee arthritis is related to service.

There is no probative medical evidence to support the Veteran's contention that his left knee arthritis is related to service.  The STRs do not contain any documentation of this accident affecting his knee.  There are no medical opinions relating the claimed condition to service, and the evidence does not establish a connection between the current disease relating it to service.  Although arthritis is on the list of presumptive conditions, post-service evidence does not show that it manifested at a 10 percent level within the one year presumptive period following service.

As the evidence indicates that the Veteran's left knee arthritis is not related to service, and there is little probative evidence to the contrary, the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  

D.  Merits of the Service Connection Claim for the Left Shoulder

The Veteran also testified at the October 2016 hearing regarding his degenerative arthritis of the left shoulder.  The Veteran stated that he cannot lift heavy things, including his grandchild.  He testified that he has pain in the shoulder.   

The Veteran's STRs were negative for any complaints, treatment, or diagnosis related to this condition during his active duty service period.  Treatment records from the Richmond VAMC indicate objective evidence of a diagnosis of degenerative arthritis of the shoulder.  However, there is no objective evidence linking this condition to the Veteran's active duty service.

The Veteran has asserted that his left shoulder arthritis is related to his injury in service.  However, the Veteran and his representative have not shown that they are qualified through education, training, or experience to offer a nexus opinion on a complex medical condition.  Accordingly, they are not competent to offer an opinion as to its etiology and their opinion in this regard cannot be ascribed probative value. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Rather, medical evidence on this point is required.  While the Veteran is competent to relate what he has been told by a physician, he reported at the October 2016 hearing that he had not received a diagnosis that he can remember.

There is little probative evidence relating the Veteran's left shoulder arthritis to service.  Additionally, although this condition is on the list of presumptive conditions, post-service evidence does not show that it existed at a 10 percent level within the one year presumptive period following service.

Here, the evidence deemed most probative by the Board demonstrates that the Veteran's left shoulder arthritis did not manifest during service, during the one year period following discharge, or continuously after separation.  Rather, the evidence establishes that the first documented left shoulder treatment of record was more than 40 years after separation.  

As there is probative evidence establishing that the Veteran's left shoulder arthritis is not related to service, and there is little evidence to the contrary, the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  

Overall, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record; see also Yancy v. McDonald, 27 Vet.App. 484 (2016).  
ORDER

An initial increased rating in excess of 10 percent for a service-connected left elbow disability is denied.

An effective date prior to January 31, 2012, for the grant of service connection for degenerative joint disease of the left elbow is denied.  

Service connection for degenerative arthritis of the left knee is denied.

Service connection for degenerative arthritis of the left shoulder is denied.  




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


